Citation Nr: 9909111	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-51 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

The Board of Veterans' Appeals (Board) entered a decision on 
August 15, 1997, denying the veteran's application to reopen 
a claim of service connection for a psychiatric disability.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In November 1998, the Court 
ordered that the August 1997 Board decision be vacated and 
the matter remanded for proceedings consistent with the 
order.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

In its November 1998 order, the Court held that it was 
necessary to remand the case in consideration of 38 C.F.R. 
§ 3.156(a) and the opinion of the U.S. Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In Hodge, the Federal Circuit expressly rejected 
the standard for determining whether new and material 
evidence had been submitted sufficient to reopen a claim set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  It 
held that there is no requirement that in order to reopen 
such a claim the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Id.  Instead, the Federal circuit, citing to 
language of 38 C.F.R. § 3.156(a), declared that the evidence 
need only be so significant that it must be considered in 
order to fairly decide the merits of the claim.  Indeed, the 
Federal Circuit reviewed the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed and concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

In light of Hodge, which clearly changes the standard of 
review for applications to reopen previously denied claims on 
the basis of new and material evidence, this case should be 
remanded to the RO for their consideration.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the veteran's 
application to reopen his claim of 
service connection for a psychiatric 
disability on the basis of all pertinent 
evidence of record, and all applicable 
laws, regulations, including 38 C.F.R. 
§ 3.156.  The RO should also take into 
account the Federal Circuit's recent 
decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The RO should provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this remand.

2.  If the benefit requested by the 
veteran continues to be denied, then he 
and his representative must be furnished 
a supplemental statement of the case 
which contains a summary of the 
applicable laws and regulations, with 
appropriate citations, and a discussion 
of how such laws and regulations affect 
the determination.  38 C.F.R. § 19.29.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


